DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2, 6-8, 10, and 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wright et al. (US 2016/0006434).
In regard to Claim 2:
	Wright discloses, in Figure 3, a method, comprising: 
activating a first switching component (58) to couple an output node of a driver (Vload) with a first voltage supply (Vss), wherein the output node charges to a first voltage level based at least in part on activating the first switching component (58, Paragraph 0026); 
deactivating, using a feedback circuit (52, 54), the first switching component (58) based at least in part on the output node (Vload) charging to the first voltage level (Paragraph 0025; 58 is deactivated when Vload reaches a value within the desired window); and 
activating, using the feedback circuit (52, 54) and based at least in part on the output node (Vload) charging to the first voltage level (Paragraph 0025), a second switching component (56) to couple the output node (Vload) with a second voltage supply (Vdd), wherein the output node charges 
In regard to Claim 6:
Wright discloses, in Figure 3, the method of claim 2, further comprising: 
modifying a voltage outputted by a first logic gate (54) in the feedback circuit (52, 54) based at least in part on the output node charging (VLoad) to the first voltage level, wherein modifying the voltage deactivates the first switching component (Paragraph 0025); and 
modifying a voltage outputted by a second logic gate (52) based at least in part on modifying the voltage outputted by the first logic gate (54), wherein modifying the voltage outputted by the second logic gate activates the second switching component (56, Paragraph 0025).
In regard to Claim 7:
Wright discloses, in Figure 3, the method of claim 6, further comprising: 
receiving a control signal (Vin) at the first logic gate (54) and the second logic gate (52), wherein the voltage outputted by the first logic gate (54) is based at least in part on the control signal (Vin) and the voltage outputted by the second logic gate (52) is based at least in part on the control signal (Vin). (Paragraphs 0025-0026)
In regard to Claim 8:
Wright discloses, in Figure 3, an apparatus, comprising: 
a first switching component (58) configured to couple an output node of a driver (Vload) with a first voltage supply (Vss); 
a first logic gate (54) included in a feedback circuit (52, 54) for the driver, the first logic gate (54) configured to deactivate the first switching component (58) based at least in part on a voltage of the output node (Vload, Paragraph 0026); 

a second logic gate (52) coupled with the first logic gate (54) and configured to activate the second switching component (56) based at least in part on the voltage of the output node (Vload, Paragraph 0025).
In regard to Claim 10:
Wright discloses, in Figure 3, the apparatus of claim 8, wherein the first logic gate (54) is configured to deactivate the first switching component (58) based at least in part on a control signal (Vin), and wherein the second logic gate (52) is configured to activate the second switching component (56) based at least in part on the control signal (Vin). (Paragraphs 0025-0026)
In regard to Claim 14:
Wright discloses, in Figure 3, the apparatus of claim 8, wherein the second voltage supply (Vdd) is configured to provide a higher supply voltage (Paragraphs 0025 and 0026; when 56 is on the load is charged and when 58 is on the load is discharged) than the first voltage supply (Vss).
In regard to Claim 15:
Wright discloses, in Figure 3, an apparatus, comprising: 
a first switching component (58) coupled with an output node (Vload) of a driver and a first voltage supply (Vss); 
a second switching component (56) coupled with the output node (Vload) of the driver and a second voltage supply (Vdd); 
a first logic gate (54) included in a feedback circuit (52, 54) for the driver, the first logic gate (54) coupled with the first switching component (58); and 
a second logic gate (52) coupled with the first logic gate (54) and the second switching component (56).
Allowable Subject Matter
Claims 3-5, 9, 11-13, and 16-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sugie (US 9,024,558); Figure 5
Broach et al. (US 7,932,754); Figure 3
Takeuchi (US 7,251,169); Figure 3
Singh et al. (US 2010/0283439); Figure 2
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John W Poos whose telephone number is (571)270-5077. The examiner can normally be reached M-Th 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 




/JOHN W POOS/Primary Examiner, Art Unit 2896